            Case 1:19-cr-10459-RWZ Document 658 Filed 03/31/20 Page 1 of 7




                                     UNITED STATES DISTRICT
                                       COURT DISTRICT OF
                                        MASSACHUSETTS


 UNITED STATES OF AMERICA                                )
                                                         )
            v.                                           )   Criminal No. 1:19-CR-10459
                                                         )
 DANTE LARA                                              )


                      DEFENDANT DANTE LARA’S MOTION FOR RELEASE
                                  FROM DETENTION
            The defendant Dante Lara, by his attorney, respectfully requests that the court release him

 on pursuant to the Bail Reform Act and upon such conditions that the court deems reasonable and

 appropriate. 18 U.S.C. § 3142; United States v. Jessup, 757 F.2d 378 (1st Cir. 1985); United States

 v. Ploof, 851 F.2d 7 (1st Cir. 1988). Mr. Lara was indicted on one count of Racketeering pursuant

 to 18 U.S.C. § 1962(d) on December 4, 2019 and arraigned the following day. Mr. Lara has not

 had a detention hearing. He previously stipulated to voluntary detention without prejudice and the

 order was entered on December 24, 2019. He has been held since December 5, 2019.

            The government objects to this motion and has moves for continued detention pursuant to

 3142(f)(1)(e), §3142(f)(2)(A) and §3142(f)(2)(B). Pretrial services recommends Mr. Lara’s

 release.

   I.            Mr. Lara’s Personal Background, Education, and Employment

   A. Mr. Lara’s Personal Background

   Mr. Lara proposes to be released to 77 Indiana St. in Providence, where he was living prior to

his arrest in December 2019. His lease and a letter from his landlord, Ana Mercado, is attached.

This is the address he has lived at most recently and it is outside Massachusetts and away from

any of the addresses or individuals associated with this case. At 77 Indiana St., Mr. Lara lives


                                                     1
         Case 1:19-cr-10459-RWZ Document 658 Filed 03/31/20 Page 2 of 7



with his partner of three years, Gennesse Santiago and their two children: Bella (3) and

Gennesse’s son, Elijah (5). A photograph of Mr. Lara with Bella is attached. Gennesse is due to

give birth to their son on April 16, 2020. A letter from Gennesse and her most recent ultrasound

are attached.

       Mr. Lara has worked at Aliyah’s Painting for over a year, approximately six days per

week. A photograph of Mr. Lara on the job is attached. Mr. Lara still has a job at Aliyah’s

Painting, where the owner, Xavier Pineda, needs Mr. Lara’s help. A letter from Xavier Pineda is

attached.

       Gennesse has struggled to pay rent in Dante’s absence and fears that without Mr. Lara’s

return as the household’s provider that she may lose her home while she has a newborn and two,

young children. She has missed a number of prenatal appointments without Mr. Lara’s help. In

her letter, Gennesse describes Mr. Lara as a “very responsible” and “wonderful” father, and

requests that the Court allow him to return to their home to take care of his family.

       Every day, after work, Mr. Lara visits with his two, other children who he co-parents

with a former partner of ten years, Yanetzi Santiago. Mr. Lara also gives Yanetzi at least one

hundred dollars per week to provide for his children. A letter from Yanetzi Santiago is attached.

       His son with Yanetzi, Jael (8), is autistic and also suffers from Hirschsprung’s Disease.

As a result of the disease, Jael has had many doctor’s appointments and had undergone a number

of minor surgeries. However, about one year ago, the minor surgeries became insufficient and at

age seven, Jael was placed under general anesthesia to sew the end of his colon to his abdominal

wall in order for a drainage bag to be surgically implanted. Mr. Lara was at the hospital with his

son that day, as he was for almost any medical procedure for Jael. Every day, Mr. Lara sits with

Jael as he drains his son’s bag for one hour.




                                                 2
         Case 1:19-cr-10459-RWZ Document 658 Filed 03/31/20 Page 3 of 7



       His three year old daughter, Mia, has been in early intervention for the past year and a

half for speech therapy. Mr. Lara attends Mia’s early intervention sessions as well. In her letter,

Yanetzi writes that Mr. Lara “helps financially for his children on a weekly basis and is there for

emotional support as well. He is a key factor in both of his children’s life and spends as much

time has he can with both of them. Dante has been a great dad…fun, loving, and caring and

wants the best for his kids.”

       Prior to his current life as an employed and devoted father of four, Mr. Lara grew up in

the Boston area. His own father died when he was only an infant. He maintains a close

relationship with his mother, but she has since moved to Florida. He went to school until the

ninth grade and began GED courses. He has a strong history of maintaining gainful

employment. Before Aliyah’s, Mr. Lara worked at Santiago and Sons Construction for three

years. Prior to that, he worked at Fenway Park as a concessions cashier.

   B. Mr. Lara’s Existing Health Issues and the COVID -19 Pandemic

       Mr. Lara suffers primarily from two, different health issues relevant to his release. First,

Mr. Lara suffers from acute diverticulitis. He was diagnosed for the first time shortly before his

incarceration in this case, admitted to the hospital for two days, and told he would have to be

scheduled for surgery. Undersigned counsel does not yet have medical records from Rhode

Island Hospital, but the Plymouth County House of Corrections and US Marshal’s Office are

aware of his diagnosis and have exchanged emails with respect to this health issue. The US

Marshal’s office has indicated that Mr. Dante has an outside appointment with a

gastroenterologist in April. The email is attached. However, Mr. Lara has been in a tremendous

amount of pain and upon release, would intend to schedule and undergo surgery. Gennesse

explains that the has seen Mr. Lara on the floor crying in pain. She adds that his “medical issue




                                                 3
           Case 1:19-cr-10459-RWZ Document 658 Filed 03/31/20 Page 4 of 7



is really important to me because I want him to be healthy and well for his children.”

         Significantly, Mr. Lara also suffers from asthma. He has been provided an inhaler at the

jail. This may have been sufficient a couple months ago, but times have changed. The COVID-

19 pandemic has changed the global landscape and placed Mr. Lara in significantly increased

danger. At this point, it is widely known that this pandemic is overflowing hospitals, threatening

the lives of millions. As of March 30, 2020, there are 735, 560 confirmed cases worldwide and

34, 830 deaths.1 As of March 29, 2020, there are 4955 confirmed cases in Massachusetts with 48

deaths to date. 2

         In an attempt to contain the pandemic, the Centers for Disease Control and Prevention

(CDC) has issued guidance discouraging gatherings of more than ten people in one place as well

as social distancing, meaning each person should remain at a distance of six feet from every

other person.3 Unfortunately, the recommended measures for mitigating the spread of COVID-19

are not readily available for incarcerated inmates or those who must interact with them.

         Because Mr. Lara has asthma, his risk of severe complications or death if he becomes

infected with COVID-19 increases. See, Affidavit of Danielle C. Ompad, PhD, Doc. 628-2, p. 5,

¶ 7(b), attached to Defendant Roberto Vargas’s Emergency Motion for Immediate Release from

Confinement due to Risk of Contracting Covid-19 (doc 628). Mr. Lara is detained at Plymouth



1
 Center for Systems Science and Engineering at Johns Hopkins University, Coronavirus
COVID-19 Global Cases Dashboard (Mar. 30, 2020, 7:57 a.m. EST), at
https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467
b48e9ecf6.
2
    https://www.mass.gov/doc/covid-19-cases-in-massachusetts-as-of-march-28-2020/download
3
 See “How It Spreads,” Center for Disease Control and Prevention (last accessed 03/30/2020),
https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html.




                                                 4
           Case 1:19-cr-10459-RWZ Document 658 Filed 03/31/20 Page 5 of 7



County House of Corrections, where one employee and one inmate have tested positive for

COVID-19. See Supplemental Memorandum in support of Defendant Robert Lara’s Motion to

Revoke Detention and for Release on Conditions (doc. 635 p. 1). Mr. Lara is housed with a

cellmate. His continued detention at the Plymouth County House of Corrections places him at a

unique and potentially deadly risk given his asthma and removal from the concerning inability of

jails to comply with the directives of the CDC, doctors, and politicians nationally supports his

need for prompt release.

   II.       Criminal Record

          Mr. Lara’s record's only defaults date back seven years for operating after suspended

license cases and a license plate obstruction case from 2013. The most recent entry on his

record consists of a six month continuance without a finding for possession with intent to

distribute marijuana three years ago, for which he completed probation successfully and the case

was dismissed. His only convictions on his record consist of one case charging him with an

assault and battery with a dangerous weapon and assault and battery, for which he spent one

year incarcerated in 2015 and completed two years of probation. His record indicates that with

perhaps the limited exception of minor and subsequently dismissed motor vehicle violations

seven years ago, Mr. Lara answers to his cases and there is nothing to indicate he would not

appear on this case.

   III.      Mr. Lara Must Be Released Because Conditions Will Reasonably Assure His
             Appearance in Court and the Safety of the Community

           Mr. Lara should be released because there are conditions that will reasonably assure

 the safety of the community and Mr. Lara’s appearance in court. A defendant can be detained

 “[o]nly ‘if, after a hearing pursuant to [§ 3142(f)], the judicial officer finds that no condition or

 combination of conditions will reasonably assure the appearance of the person as required and



                                                  5
         Case 1:19-cr-10459-RWZ Document 658 Filed 03/31/20 Page 6 of 7



the safety of any other person and the community.’” United States v. Ploof, 851 F.2d 7, 9 (1st

Cir. 1988) (quoting 18 U.S.C. § 3142(e)). As the Supreme Court held in United States v.

Salerno, 481 U.S. 739 (1987), “[i]n our society liberty is the norm, and detention prior to trial . . .

is the carefully limited exception.” Id. at 755. This presumption of release is encapsulated in the

BRA, 18 U.S.C. § 3142. The statute states that the Court “shall order” pretrial release, § 3142(b),

except in certain narrow circumstances. Even if the Court determines under § 3142(c) that an

unsecured bond is not sufficient, the Court “shall order” release subject to “the least restrictive

further conditions” that will “reasonably assure” the defendant’s appearance in court and the

safety of the community. § 3142(c)(1) (emphasis added). Under this statutory scheme, “it is only a

‘limited group of offenders’ who should be detained pending trial.” United States v. Shakur, 817

F.2d 189, 195 (2d Cir. 1987).

  IV.      Conclusion

         Mr. Lara requests a hearing. For all of the reasons above and those to be argued

following the hearing, Mr. Lara respectfully requests that this Court release him and

proposes the following conditions:

  1. That he reside at 77 Indiana Street in Providence, Rhode Island;

  2. That he maintain his employment, or if he should become unemployed, seek employment

        and advance approval of the employment by pretrial services;

  3. An unsecured bond of $10,000;

  4. That he abide by all statutory conditions of release as well as any other conditions of

        release set forth in 18 U.S.C. §3142(c ) (1) which the Court shall deem necessary.


                                                           Respectfully submitted,
                                                           DANTE LARA
                                                           By his attorney


                                                   6
           Case 1:19-cr-10459-RWZ Document 658 Filed 03/31/20 Page 7 of 7




                                                           /s/ Claudia Lagos___
                                                           Claudia Lagos
                                                           B.B.O. #681504
                                                           Scully & Lagos
                                                           101 Summer St.
                                                           Boston, MA 02110
Dated: March 31, 2020                                      Tel: 617-307-5055


                                CERTIFICATE OF SERVICE

            I hereby certify that this document filed through the ECF system will be sent
    electronically to the registered participants as identified on the Notice of Electronic Filing
    (NEF) on March 31, 2020.

                                                          /s/ Claudia Lagos
                                                          Claudia Lagos




                                                  7
